Title: [From Thomas Jefferson to James Monroe, 25 May 1784]
From: Jefferson, Thomas
To: Monroe, James


[Philadelphia, 25 May 1784. Entry in SJL reads: “[May] 25. Colo. Monroe. Inclosed the 270. Dollars back again—I pay Boinod 2⅓ for him—inclosed the Gov’s and Jamieson’s letters to him—shall sail from Boston about 20th June—Short to hasten—acknolege receipt of cypher.” Letter and enclosures not found. The letter from Gov. Harrison may have been that to TJ of 14 May 1784, and that from David Jameson may have been the missing letter of 7 May 1784. TJ’s finances were somewhat relieved at this time by a resolution of Congress of 11 May, moved by Arthur Lee and seconded by Thomas Stone, directing Robert Morris to advance one quarter’s salary and to “make Provision in Europe for an Advance of the second Quarter’s Salary at the end of the first Quarter”; at the same time Stone moved and Read seconded a resolution directing the “agent of marine [to] provide suitable accomodations for Mr. Jefferson’s passage to Europe” (JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xxvii, 365).]
